TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00832-CR



                                      Alex Garcia, Appellant

                                                  v.

                                   The State of Texas, Appellee




                   FROM THE COUNTY COURT OF SAN SABA COUNTY
             NO. 6,856, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due June 14, 2006. The brief has not been received and

appellant’s retained attorney, Mr. Alberto Acevedo Jr., did not respond to this Court’s notice that

the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than August 31, 2006. Rule

38.8(b)(3).




                                           ___________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: July 25, 2006

Do Not Publish




                                              2